DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The Examiner acknowledges the amendment(s) to claim 29 filed on June 29, 2021. The rejection of claim(s) 29 – 33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, cited in the previous office action filed on March 31, 2021 is (are) hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 9 – 13, 15, 16 and 29 – 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al. (US 2013/0264688 A1, prior art of record) in view of Mao et al. (US 8,933,544 B2, prior art of record), Tabata et al. (US 2009/0134432 A1, prior art of record), and Tsunemi et al. (WO/2013/118618, see US 2015/0137238 A1 for corresponding English translation, prior art of record).
Regarding claim 9, Qian discloses a semiconductor device (e.g. figure 11, rotated by 180o, with reference to figures 1 - 10), comprising:
a first semiconductor chip (e.g. first semiconductor chip 203, ¶ [0022]) comprising a first substrate (first semiconductor substrate 205, ¶ [0024]) and a first conductive feature (e.g. first conductive feature 209, ¶ [0024]); 
a second semiconductor chip (e.g. second semiconductor chip 103, ¶ [0022]) directly bonded to the first semiconductor chip (e.g. figure 11 shows layer 107 of the second semiconductor chip 103 directly bonded to layer 207 of the first semiconductor chip 203), the second semiconductor chip comprising a second substrate (second substrate 105) and a second conductive feature (e.g. second conductive feature 109, ¶ [0023]); and
a conductive plug extending through the first semiconductor chip and coupled to the second conductive feature (e.g. conductive plug comprising 931 and 1033, ¶ [0036] – [0037]), wherein the conductive plug comprises:
a first portion in the first substrate disposed over the first conductive feature, the first portion comprising a first width (e.g. first portion is upper portion of 931/1033 within layer 521 and first substrate 205, as see with respect to figure 11, rotated by 180o);
a second portion (e.g. second portion is middle portion of 931/1033 extending through layers 205 and 207, as seen with respect to figure 11, rotated by 180o), the second portion comprising a second width, the first width is greater than the second width (e.g. as seen with respect to figure 11); and
a third portion disposed at least partially within the first conductive feature (e.g. third portion is bottom portion of 931/1033 extending within and under first conductive feature 209 and extending through layers 207 and 107, as seen with respect to figure 11, rotated by 180o), the third portion extending from the second portion to the second conductive feature (as seen in figure 11), the third portion comprising a third width, and the second width is greater than the third width (as seen with respect to figure 11, rotated by 180o, the second wherein a first line extends through the first portion of the conductive plug and the first conductive feature, wherein the first line is perpendicular to a top surface of the second conductive feature (e.g. as seen with respect to annotated figure 11 below, there is a first line that can be drawn that extends through the first (upper) portion of the conductive plug 1033 and is perpendicular to the top surface of the second conductive feature 109).
Qian is silent with respect to disclosing the second conductive feature is disposed at an interface between the first semiconductor chip and the second semiconductor chip. Qian suggests that the second conductive feature may be disposed at an interface between the first semiconductor chip and the second semiconductor chip (¶ [0027]).
Mao discloses an analogous device (e.g. figure 3), wherein an analogous second conductive feature (e.g. second conductive feature 209, col. 4, lines 22 – 23) is disposed at an interface between the first semiconductor chip and the second semiconductor chip (e.g. as seen in figure 3, the second conductive feature 209 is dispose at the interface between layer 215 of the first semiconductor chip 211 and layer 207 of the second semiconductor chip 203, col. 4, lines 10 – 15).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Qian such 
Qian is also silent with respect to disclosing the second portion is disposed at least partially within the first conductive feature.
Tabata discloses an analogous device (e.g. figure 17), comprising a conductive plug (e.g. conductive plug ZW2) which comprises a first portion over a first conductive feature (e.g. first conductive feature F5, ¶ [0074]), wherein the first portion comprises a first width (e.g. first portion at top of ZW2 above F5), a second portion beneath the first portion (e.g. second portion of ZW2 within upper portion of F5), wherein the second portion comprises a second width less than the first width (e.g. as seen in figure 17, second portion of ZW2 within upper portion of F5 is less than first width of ZW2 at the top of ZW2, above F5), and a third portion beneath the second portion and contacting the second conductive feature (e.g. third portion of ZW2 wherein the third portion comprises a third width less than the second width (as seen in figure 17, the third portion of ZW2 in lower portion of F5 and L4 is less than second width of second portion of ZW2 within upper portion of F5), wherein the second portion is disposed at least partially within the first conductive feature (e.g. as seen in figure 17 of Tabata).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Qian such that the second portion is disposed at least partially within the first conductive feature since Qian discloses the second portion to contact the first conductive feature, and Tabata discloses an analogous device comprising a conductive plug with a second portion that contacts the first conductive feature, such that the second portion is at least partially disposed within the first conductive feature. One would have been motivated to have the second portion at least partially disposed within the first conductive feature in order to ensure a positive connection between the conductive plug and the first conductive feature.
Qian is also silent with respect to disclosing the second conductive feature has a fourth width that is less than the first width and greater than the second width.
Tsunemi discloses an analogous device (e.g. figure 1), wherein an analogous second conductive feature (e.g. second conductive feature formed from layer 6 under element Vb, as seen in annotated figure 1 below) has a fourth width that is less than an analogous first width and greater than an analogous second width (as seen in figure 1, and clarified in annotated figure below, the fourth width of the second conductive feature is less than the first width of the top of the conductive plug Vb and greater than the second width of the middle of the conductive plug Vb).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Qian such that the second conductive feature has a fourth width that is less than the first width and greater than the second width since Qian discloses the conductive plug connected to the second conductive feature, such that the plug reduces in width from a first width to a third width, and Tsunemi discloses an analogous device comprising a conductive plug connected to an analogous second conductive feature, such that the plug reduces in width from a first width to a third width, whereby the second conductive feature has a fourth width that is less than the first width and greater than the second width. One would have been motivated to have the second conductive feature with a fourth width that is less than the first width and greater than the second width, in order to reduce the size of the second conductive feature, thereby allowing for more conductive lines within the device structure without electrically shorting between the lines.
Qian is also silent with respect to disclosing the first line extends through a first sidewall of the second conductive feature, and a second line extends through the first portion of the conductive plug, a second sidewall of the second conductive feature, and the first conductive feature, wherein the second line is perpendicular to a top surface of the second conductive feature, and wherein the first sidewall of the second conductive feature is opposite to the second sidewall of the second conductive feature.
Tabata also discloses an analogous device (e.g. figure 17), wherein a first line extends through the first portion of the conductive plug, a first sidewall of the second conductive feature, and the first conductive feature (e.g. as seen in annotated figure 17 below, first line extends through first (upper) portion of conductive plug, through a first sidewall of the second conductive feature, and through first conductive feature), and a second line extends through the first portion of the conductive plug, a second sidewall of the second conductive feature, and the first conductive feature (e.g. as seen in annotated figure 17 below, second line extends through first (upper) portion of conductive plug, a second sidewall of the second conductive feature, and through first conductive feature), wherein the second line is perpendicular to a top surface of the second conductive feature (as see in annotated figure 17 below, the second line is perpendicular to the top surface of the second conductive feature), and wherein the first sidewall of the second conductive feature is opposite to the second sidewall of the second conductive feature (as seen in annotated figure 17, the first (left) sidewall of the second conductive feature is opposite to the second (right) sidewall of the second conductive feature).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Qian such that the first line extends through a first sidewall of the second conductive 


    PNG
    media_image1.png
    536
    692
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    611
    667
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    657
    878
    media_image3.png
    Greyscale


Regarding claim 10, Qian in view of Mao, Tabata, and Tsunemi disclose the semiconductor device of claim 9, wherein the first semiconductor chip comprises a plurality of dielectric layers (Qian: figure 11, e.g. plurality of dielectric layers 417 and 207), the first conductive feature being disposed in the plurality of dielectric layers (e.g. as seen in figure 11 of Qian, the first conductive feature 209 is disposed in layer 207 of the plurality of dielectric layers 207/417), the second portion of the conductive plug being disposed at least partially in the plurality of dielectric layers (as seen in figure 11 of Qian, the second portion is the middle portion of the 

Regarding claim 11, Qian in view of Mao, Tabata, and Tsunemi disclose the semiconductor device of claim 9, wherein the first portion of the conductive plug is disposed in the first substrate (as seen in figure 11 of Qian, rotated by 180o, the first portion is upper portion of 931/1033 seen to be within the first substrate 205).

Regarding claim 12, Qian in view of Mao, Tabata, and Tsunemi disclose the semiconductor device of claim 9, wherein the first conductive feature is wider than the second conductive feature (as seen in figure 11 of Qian, the first conductive features 209 extend further in the horizontal direction than the second conductive features 109, and therefore may be considered to be wider).

Regarding claim 13, Qian in view of Mao, Tabata, and Tsunemi disclose the semiconductor device of claim 9, further comprising a dielectric liner over the first substrate and along sidewalls of the first portion of the conductive plug (Qian: figure 11, rotated by 180o, dielectric liner 521 over first substrate 205 and along sidewalls of the first portion of conductive plug 931/1033, (¶ [0030] anticipates or renders obvious layer 521 is a dielectric liner)), a portion of the dielectric liner extending under a bottom surface of the first portion of the conductive plug (Qian: figure 11, rotated by 180o, dielectric liner 521 extends under a bottom surface of the first (widest) portion of the conductive plug 931/1033).

Regarding claim 15, Qian in view of Mao, Tabata, and Tsunemi disclose the semiconductor device of claim 13, wherein the dielectric liner is not disposed along sidewalls of at least a portion of the second portion of the conductive plug (Qian: figure 11, rotated by 180o, dielectric liner 521 is not disposed on the lower portions of the second (middle) portion of the conductive plug 931/1033 within layer 207)

Regarding claim 16, Qian in view of Mao, Tabata, and Tsunemi disclose the semiconductor device of claim 13, further comprising a passivation layer over the dielectric liner (Qian: passivation layer 417, ¶ [0028]).

Regarding claim 29, Qian discloses a structure (e.g. figure 11, rotated by 180o, with reference to figures 1 - 10) comprising:
a first semiconductor chip (e.g. first semiconductor chip 203, ¶ [0022]) directly bonded to a second semiconductor chip (e.g. second semiconductor chip 103, ¶ [0022], seen to be directly bonded to the first semiconductor chip in figure 11), wherein a first dielectric layer of the first semiconductor chip is directly bonded to a second dielectric layer of the second semiconductor chip (e.g. figure 11 shows layer 207 of the first semiconductor chip 203 directly bonded to layer 107 of the second semiconductor chip 103, whereby layers 107 and 207 are anticipated or obvious to be dielectric layers, ¶ [0027]), wherein the first semiconductor chip comprises a first conductive feature (e.g. first conductive feature 209, ¶ [0024]), and wherein the second semiconductor chip comprises a second conductive feature (e.g. second conductive feature 109, ¶ [0023]); and
a conductive plug extending through the first semiconductor chip to the second conductive feature (e.g. conductive plug comprising 931 and 1033, ¶ [0036] – [0037]), wherein the conductive plug extends through the first conductive feature (as seen in figure 11, the conductive plug 931/1033 extends through the first conductive feature considered to comprise the multiple elements 209), and wherein the conductive plug has:
a first width in a first semiconductor substrate of the first semiconductor chip (e.g. first width is width of upper portion of 931/1033 within semiconductor substrate 205, ¶ [0035], as see with respect to figure 11, rotated by 180o); 
a second width from the first semiconductor substrate to the first conductive feature (e.g. second width is the width of the middle portion of 931/1033 extending through layers 205 and 207 to the first conductive feature 209, as seen with respect to figure 11, rotated by 180o), the first width is wider than the second width (e.g. as seen with respect to figure 11); and
a third width from the first conductive feature to the second conductive feature (e.g. third width is the width of the bottom portion of 931/1033 extending within and under first conductive feature 209 and extending through layers 207 and 107 to second conductive feature 109, as seen with respect to figure 11, rotated by 180o), the second width is wider than the third width (as seen with respect to figure 11, rotated by 180o, the second width of the second (middle) portion of the conductive plug 931/1033 is greater than that of the third width of the third (lower) portion of the conductive plug 931/1033), the conductive plug having the third width in a lower portion of the first conductive feature (e.g. third width is the width of the bottom portion of 931/1033 extending within and through the lower portion of the first conductive feature 209, and extending through layers 207 and 107, as seen with respect to figure 11, rotated by 180o), wherein a first line extends through a first portion of the conductive plug having the first width, extends through the first conductive feature, and is perpendicular to a top surface of the second conductive feature (e.g. as seen with respect to annotated figure 11 above, there is a first line that can be drawn that extends through the first (upper) portion of the conductive plug 1033, extends through the first conductive feature 209, and is perpendicular to the top surface of the second conductive feature 109).
Qian is silent with respect to disclosing the second conductive feature is disposed at an interface between the first dielectric layer and the second dielectric layer. Qian suggests that the second conductive feature may be disposed at an interface between the first dielectric layer and the second dielectric layer (¶ [0027]).
Mao discloses an analogous device (e.g. figure 3), wherein an analogous second conductive feature (e.g. second conductive feature 209, col. 4, lines 22 – 23) is disposed at an interface between the first dielectric layer and the second dielectric layer (e.g. as seen in figure 3, the second conductive feature 209 is disposed at the interface between first dielectric layer 215 of the first semiconductor chip 211 and second dielectric layer 207 of the second semiconductor chip 203, whereby layers 215 and 207 are anticipated or obvious to be dielectric layers, col. 4, lines 10 – 15).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Qian such that the second conductive feature is disposed at an interface between the first dielectric layer and the second dielectric layer, since Qian discloses forming the second conductive feature is disposed near an interface between the first dielectric layer and the second dielectric layer, and Mao discloses an analogous device such that the second conductive feature is disposed at an interface between the first dielectric layer and the second dielectric layer. One would have been motivated to have the second conductive feature disposed at an interface between the first dielectric layer and the second dielectric layer in order to form the second conductive feature at the surface of the second semiconductor substrate to aide in electrically connecting the two substrates.
Qian is also silent with respect to disclosing the conductive plug has the second width in an upper portion of the first conductive feature.
Tabata discloses an analogous device (e.g. figure 17), comprising a conductive plug (e.g. conductive plug ZW2) which comprises a first portion over a first conductive feature (e.g. first conductive feature F5, ¶ [0074]), wherein the first portion comprises a first width (e.g. first portion at top of ZW2 above F5), a second portion beneath the first portion (e.g. second portion of ZW2 within upper portion of F5), wherein the second portion comprises a second width less than the first width (e.g. as seen in figure 17, second portion of ZW2 within upper portion of F5 is less than first width of ZW2 at the top of ZW2, above F5), and a third portion beneath the second portion and contacting the second conductive feature (e.g. third portion of ZW2 within lower portion of F5 and within L4, as seen with respect to figure 17), wherein the third portion comprises a third width less than the second width (as seen in figure 17, the third portion of ZW2 in lower portion of F5 and L4 is less than second width of second portion of ZW2 within upper portion of F5), wherein the second width is in an upper portion of the first conductive feature (e.g. as seen in figure 17 of Tabata, the second width of ZW2 is in the upper portion of the first conductive feature F5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Qian such that the second width is in an upper portion of the first conductive feature since Qian discloses the second portion having the second width contacts the first 
Qian is also silent with respect to disclosing the second conductive feature has a fourth width that is less than the first width and greater than the second width.
Tsunemi discloses an analogous device (e.g. figure 1), wherein an analogous second conductive feature (e.g. second conductive feature formed from layer 6 under element Vb, as seen in annotated figure 1 above) has a fourth width that is less than an analogous first width and greater than an analogous second width (as seen in figure 1, and clarified in annotated figure above, the fourth width of the second conductive feature is less than the first width of the top of the conductive plug Vb and greater than the second width of the middle of the conductive plug Vb).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Qian such that the second conductive feature has a fourth width that is less than the first width and greater than the second width since Qian discloses the conductive plug connected to the second conductive feature, such that the plug reduces in width from a first width to a third width, and Tsunemi discloses an analogous 
Qian is also silent with respect to disclosing a second line extends through the first portion of the conductive plug having the first width, extends through the first conductive feature, and extends through a second sidewall of the second conductive feature, wherein the second line is perpendicular to a top surface of the second conductive feature, and wherein the second sidewall of the second conductive feature is opposite the first sidewall of the second conductive feature.
Tabata also discloses an analogous device (e.g. figure 17), wherein a first line extends through a first portion of the conductive plug having the first width, extends through the first conductive feature, and extends through a first sidewall of the second conductive feature (as seen in annotated figure 17 above, there is a first line that extends through a first (upper) portion of the conductive plug, and extends through a first conductive feature), wherein a second line extends through the first portion of the conductive plug having the first width, extends through the first conductive feature, and extends through a second sidewall of the second conductive feature (as seen in annotated figure 17 above, there is a second line that extends through a first (upper) portion of the conductive plug, extends through the first conductive feature, and extends through a second sidewall of the second conductive feature), wherein the first line and the second line are each perpendicular to a top surface of the second conductive feature (e.g. as seen in annotated figure 17 above) and wherein the second sidewall of the second conductive feature is opposite the first sidewall of the second conductive feature (as seen in annotated figure 17, the first (left) sidewall of the second conductive feature is opposite to the second (right) sidewall of the second conductive feature).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Qian such a second line extends through the first portion of the conductive plug having the first width, extends through the first conductive feature, and extends through a second sidewall of the second conductive feature, wherein the second line is perpendicular to a top surface of the second conductive feature, and wherein the second sidewall of the second conductive feature is opposite the first sidewall of the second conductive feature, since Qian discloses the conductive plug to extend to the first conductive feature, such that a first line extends through the first portion of the conductive plug and the first conductive feature, wherein the first line is perpendicular to the top surface of the second conductive feature, and Tabata discloses an analogous device comprising a conductive plug extending to 

Regarding claim 30, Qian in view of Mao, Tabata and Tsunemi disclose the structure of claim 29, as cited above, wherein the conductive plug transitions from the second width to the third width in the first conductive feature (e.g. as seen in figure 17 of Tabata, the width of ZW2 changes transitions from the second width to the third width within the first conductive feature F5).

Regarding claim 31, Qian in view of Mao, Tabata and Tsunemi disclose the structure of claim 29, wherein the conductive plug transitions from the first width to the second width in the first semiconductor substrate (Qian: figure 11, rotated by 180o, the first (upper) width of the conductive plug 931/1033 transitions to the second (middle) width in the first semiconductor substrate 205).

Regarding claim 32, Qian in view of Mao, Tabata and Tsunemi disclose the structure of claim 29, further comprising a dielectric liner along sidewalls and a bottom surface the conductive plug in the first semiconductor substrate (Qian: figure 11, rotated by 180o, liner 521, whereby ¶ [0030] anticipates or renders obvious layer 521 is a dielectric liner).

Regarding claim 33, Qian in view of Mao, Tabata and Tsunemi disclose the structure of claim 29, wherein the first dielectric layer touches the second conductive feature (Mao: figure 3, first dielectric layer 215 touches the upper surface of the second conductive feature 209).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian in view of Mao, Tabata and Tsunemi, as applied to claim 13 above, and further in view of Hynecek et al. (US 2010/0096718 A1, prior art of record).
Regarding claim 14, Qian in view of Mao, Tabata and Tsunemi disclose the semiconductor device of claim 13, as cited above, but are silent with respect to disclosing a bottom anti-reflection coating (BARC) layer between the dielectric liner and the first substrate.
Qian discloses a passivation layer between the dielectric liner and the first substrate (figure 11, passivation layer 417 between the dielectric liner 521 and the first substrate 205, ¶ [0028]).
Hynecek discloses an analogous passivation layer is a bottom anti-reflection coating layer (e.g. figure 1, ¶ [0016] discloses backside (bottom) passivation layer 125 to be an anti-reflection coating layer)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Qian in view of Mao, Tabata and Tsunemi such that a bottom anti-reflection coating (BARC) layer is between the dielectric liner and the first substrate since Qian discloses a passivation layer between the dielectric liner and the first substrate, and Hynecek an analogous passivation layer is a bottom anti-reflection coating layer. One would have been motivated to have a bottom anti-reflection coating (BARC) layer between the dielectric liner and the first substrate in order to improve the photolithography during processing.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian in view of Mao, Tabata and Tsunemi, as applied to claim 16 above, and further in view of Umebayashi et al. (US 2010/0238331 A1, prior art of record).
Regarding claim 17, Qian in view of Mao, Tabata and Tsunemi disclose the semiconductor device of claim 16, as cited above, but are silent with respect to disclosing the passivation layer covers a top surface of the conductive plug.
Umebayashi discloses an analogous device (e.g. figure 15), comprising a passivation layer (e.g. passivation layer 66, ¶ [0096]) covering a top surface of a conductive plug (conductive plug 84, ¶ [0110]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device Qian in view of Mao, Tabata and  such that a passivation layer covers a top surface of the conductive plug, since Umebayashi discloses an analogous device having a passivation layer covers a top surface of a conductive plug. One would have been motivated to have a passivation layer covering a top surface of the conductive plug in order to protect the conductive plug and prevent electrical shorting.

Claims 19, 21, 22 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al. (US 2013/0264688 A1, prior art of record) in view of Tabata et al. (US 2009/0134432 A1, prior art of record) and McDonald (US 7,642,173 B2, prior art of record).
Regarding claim 19, Qian discloses a semiconductor device (e.g. figure 11, rotated by 180o, with reference to figures 1 - 10) comprising: 
a first die (e.g. first die 203, ¶ [0022]) comprising:
a first semiconductor substrate (first semiconductor substrate 205, ¶ [0024]); and
a first conductive feature (e.g. first conductive feature 209, ¶ [0024]);
a second die (e.g. second die 103, ¶ [0022]) comprising:
a second semiconductor substrate (second semiconductor substrate 105, ¶ [0023]); and
a second conductive feature (e.g. second conductive feature 109, ¶ [0023]) in a dielectric layer (e.g. layer 107, anticipated or obvious to be a dielectric layer with respect to ¶ [0027] and figures 1, 2 and 11), the dielectric layer is bonded to the first die with a dielectric to dielectric bond (e.g. as seen in figures 1, 2 and 11, and disclosed in ¶ [0027], dielectric layer 107 of the second die 103 is bonded to dielectric layer 207 of the first die 203. Furthermore, the claimed to bonding the dielectric layer to the first die with a dielectric to dielectric bond may be considered a product-by-process limitation, and the patentability of a product does not depend on the method of production. See MPEP 2113);
a conductive plug extending through the first die to the second conductive feature (e.g. conductive plug comprising 931 and 1033, ¶ [0036] – [0037]), wherein the conductive plug comprises:
a first portion in the first semiconductor substrate (e.g. first portion is upper portion of 931/1033 within first semiconductor substrate 205, as see with respect to figure 11, rotated by 180o)
a second portion extending from the first portion to the first conductive feature (e.g. second portion is middle portion of 931/1033 extending through layers 205 and 207 to the first conductive feature 209, as seen with respect to figure 11, rotated by 180o), the first portion is wider than the second portion (as seen in figure 11); and
a third portion extending from the second portion to the second conductive feature (e.g. third portion is bottom portion of 931/1033 extending within and under first conductive feature 209 and extending through layers 207 and 107 to the second conductive feature rotated by 180o), the second portion is wider than the third portion (as seen in figure 11); and
a second dielectric layer separating the first portion of the conductive plug from the first semiconductor substrate (figure 11, rotated by 180o, dielectric layer 521 separating the first semiconductor substrate 205 from the first portion of conductive plug 931/1033, (¶ [0030] anticipates or renders obvious layer 521 is a dielectric layer)), wherein a first sidewall of the second dielectric layer touches the first semiconductor substrate at a first interface (as seen in figure 11, a first sidewall of second dielectric layer 521 touches the side surface of first semiconductor substrate 205 at a first interface on the left side of the conductive plug 931/1033), wherein a second sidewall of the second dielectric layer touches the first semiconductor substrate at a second interface, wherein the first sidewall and the second sidewall are on opposing sides of the conductive plug (as seen in figure 11, a second sidewall of second dielectric layer 521 touches the side surface of first semiconductor substrate 205 at a second interface on the right side of the conductive plug 931/1033), wherein a first line extends through the first interface and the first conductive feature (as seen in annotated figure 11 below, there is a first line that extends through the first interface and the first conductive feature 209), wherein a second line extends through the second interface and the first conductive feature (as seen in annotated figure 11 below, there is a second line that extends , and wherein the first line is perpendicular to a major surface of the first semiconductor substrate (as seen in annotated figure 11 below, the first line is perpendicular to the top surface of the first semiconductor substrate 205).
Qian is silent with respect to explicitly disclosing the first conductive feature is electrically connected to an active device on the first semiconductor substrate.
Tabata discloses an analogous device (e.g. figure 17) wherein a first conductive feature is electrically connected to an active device on the first semiconductor substrate (e.g. as seen in figure 17, an analogous first conductive feature F1 is electrically connected to the active transistor device on the first semiconductor substrate 51, ¶ [0070]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Qian such that the first conductive feature is electrically connected to an active device on the first semiconductor substrate since Qian discloses the first conductive feature to be a conductive feature within a dielectric layer of a semiconductor chip connected to conductive plugs, and Tabata discloses the first conductive feature to be a conductive feature within a dielectric layer of a semiconductor chip connected to conductive plugs such that the first conductive feature is electrically connected to an active device on the first semiconductor substrate. One would have been motivated to have the first conductive feature electrically connected to 
Qian is also silent with respect to disclosing the first line and the second line are each perpendicular to a major surface of the first semiconductor substrate.
McDonald discloses an analogous device (e.g. figure 3), comprising an analogous a second dielectric layer separating the first portion of the conductive plug from the first semiconductor substrate (e.g. as seen in figures 3 and 6E, and annotated figure below, second dielectric layer 646 separates the first (upper) portion of the conductive plug 366 from the first semiconductor substrate 310, col. 11, line 49, col. 7, line 1, col. 7, line 40), wherein a first sidewall of the second dielectric layer touches the first semiconductor substrate at a first interface (as seen in annotated figure 3 below, a first sidewall of second dielectric layer 646 touches the side surface of first semiconductor substrate 310 at a first interface on the left side of the conductive plug 366), wherein a second sidewall of the second dielectric layer touches the first semiconductor substrate at a second interface, wherein the first sidewall and the second sidewall are on opposing sides of the conductive plug (as seen in annotated figure 3, a second sidewall of second dielectric layer 646 touches the side surface of first semiconductor substrate 310 at a second interface on the right side of the conductive plug 366), wherein a first line extends through the first interface and the first conductive feature (as seen in annotated figure 3 below, there is a first line that extends through the first interface and the first conductive feature 326, col. 6, line 30, col. 7, line 5), wherein a second line extends through the second interface and the first conductive feature (as seen in annotated figure 3 below, there is a second line that extends through the second interface and the first conductive feature 326), and wherein the first line and the second line are each perpendicular to a major surface of the first semiconductor substrate (as seen in annotated figure 3 below, the first line and second line are perpendicular to the top surface of the first semiconductor substrate 310).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Qian such that the first line and the second line are each perpendicular to a major surface of the first semiconductor substrate since Qian discloses the first line to extend through the first interface and the first conductive feature and the second line to extend through the second interface and the first conductive feature, whereby the first conductive feature surrounds the conductive plug, and McDonald discloses an analogous device comprising a first conductive feature surrounding a conductive plug, whereby a first line extends through the first interface and the first conductive feature and a second line extends through the second interface and the first conductive feature, such that the first line and the second line are each perpendicular to a major surface of the first semiconductor substrate. One would have been motivated to have the first line and the second line each perpendicular to a major surface of the first semiconductor substrate as a result 
Qian and McDonald are silent with respect to disclosing a third sidewall of the second conductive feature and a fourth sidewall of the second conductive feature are disposed between the first line and the second line, and wherein the third sidewall of the second conductive feature is opposite to the fourth sidewall of the second conductive feature.
Tabata also discloses an analogous device (e.g. figure 17), comprising an analogous first line (as seen in annotated figure 17 below, there is a first line at the interface of dielectric layer surrounding the conductive plug, and extending through the first conductive feature) and an analogous second line (as seen in annotated figure 17 below, there is a second line at the interface of dielectric layer surrounding the conductive plug, and extending through the first conductive feature), wherein a third sidewall of the second conductive feature and a fourth sidewall of the second conductive feature are disposed between the first line and the second line, and wherein the third sidewall of the second conductive feature is opposite to the fourth sidewall of the second conductive feature (as seen in annotated figure 17 below, a third sidewall of the second conductive feature and a fourth sidewall of the second conductive feature are disposed between the first line and the second line, and wherein the third sidewall of the second conductive feature is opposite to the fourth sidewall of the second conductive feature).



    PNG
    media_image4.png
    439
    627
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    668
    649
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    657
    878
    media_image6.png
    Greyscale


Regarding claim 21, Qian in view of Tabata and McDonald disclose the semiconductor device of claim 20, wherein the third portion of the conductive plug is free of the second dielectric layer (Qian: figure 11, rotated by 180o, dielectric layer 521 is not on the third (lowermost) portion of the conductive plug 931/1033 within layers 207/107)

Regarding claim 22, Qian in view of Tabata and McDonald disclose the semiconductor device of claim 19, wherein the second portion extends below a topmost surface of the first conductive feature (e.g. as taught by  the second portion extends below a topmost surface of the first conductive feature since Qian discloses the second portion to contact the first conductive feature, and Tabata discloses an analogous device comprising a conductive plug with a second portion that contacts the first conductive feature, such that the second portion extends below a topmost surface of the first conductive feature. One would have been motivated to have the second portion extending below a topmost surface of the first conductive feature e in order to ensure a positive connection between the conductive plug and the first conductive feature).

Regarding claim 34, Qian in view of Tabata and McDonald disclose the structure of claim 19, wherein a third line extends through the first portion of the conductive plug, the first conductive feature, and the third sidewall of the second conductive feature, wherein a fourth line extends through the first portion of the conductive plug, the first conductive feature, and the fourth sidewall of the second conductive feature, and wherein the third line and the fourth line are each perpendicular to the major surface of the first semiconductor substrate (e.g. as seen in annotated figure 17 of Tabata below).


    PNG
    media_image7.png
    679
    878
    media_image7.png
    Greyscale

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian in view of Tabata and McDonald, as applied to claim 19 above, and further in view of Yang et al. (US 2009/0079077 A1, prior art of record).
Regarding claim 23, Qian in view of Tabata and McDonald disclose the semiconductor device of claim 19, as cited above, but are silent with respect to disclosing the third portion extends below a topmost surface of the second conductive feature.
Yang discloses an analogous device (figures 12 and 13A), whereby an analogous portion of a conductive plug (e.g. conducive plug comprising layers 46  extends below a topmost surface of a conductive feature (e.g. conductive feature 20, ¶ [0080]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Qian in view of Tabata and McDonald such that the third portion extends below a topmost surface of the second conductive feature since Qian discloses the third portion of the conductive plug to contact the upper surface of the second conductive feature, and Yang discloses an analogous conductive plug is formed to connect to an analogous conductive feature such the portion of the conductive plug extends below a topmost surface of the conductive feature. One would have been motivated to have the third portion extending below a topmost surface of the second conductive feature in order to improve mechanical strength and reduce contact resistance, as discussed by Yang (e.g. ¶ [0004]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 9, 19 and 29 have been considered but are moot in view of the new grounds of rejection. As cited above with respect to the claims, the prior art of Enquist et al. (US 2007/0037379 A1, prior art of record) is no longer relied up to teach some of the claimed limitations. Rather, the Examiner finds that the prior art of Tabata et al. (US 2009/0134432 A1, prior art of record) teaches the newly amended claim limitations, as cited above with respect to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899.  The examiner can normally be reached on M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT T HUBER/Primary Examiner, Art Unit 2892